Name: 97/368/EC: Commission Decision of 11 June 1997 concerning certain protective measures with regard to certain fishery products originating in China (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  fisheries;  health;  Asia and Oceania
 Date Published: 1997-06-13

 Avis juridique important|31997D036897/368/EC: Commission Decision of 11 June 1997 concerning certain protective measures with regard to certain fishery products originating in China (Text with EEA relevance) Official Journal L 156 , 13/06/1997 P. 0057 - 0058COMMISSION DECISION of 11 June 1997 concerning certain protective measures with regard to certain fishery products originating in China (Text with EEA relevance) (97/368/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 93/43/EC (2), and in particular Article 19,Whereas, upon importation of cooked and frozen mussels originating in a processing establishment in China, the presence of vibrio parahaemolyticus has been detected;Whereas the presence of vibrio parahaemolyticus on food is a result of bad hygienic practices before and/or after processing of food;Whereas the presence of vibrio parahaemolyticus on food presents a potential risk for human health;Whereas imports of products from the establishment concerned in China must not therefore be further allowed;Whereas Community inspections in China have shown that the matter of competence and/or communication of information between the various authorities must be clarified;Whereas the results of checks at the Community border inspection posts have shown that potential health risks with regard to the production and processing of fishery products exists;Whereas all fishery products in fresh form originating in China should not be allowed pending a Community inspection on the spot to verify the situation, and that this inspection should include verification of the hygiene on board of fishing vessels;Whereas the processed and frozen fishery products from China should therefore, upon presentation for importation at the Community border inspection posts, be sampled in order to demonstrate their wholesomeness;Whereas the review of this Decision must depend on the results of the Community inspection on the spot and the results of the tests carried out by Member States when importing products from China;Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 This Decision shall apply to fishery products, fresh, frozen or processed, originating in China.Article 2 1. Member States shall ban the imports of fresh fishery products originating in China.2. Member States shall, in addition to point 1, ban the imports of fish products, in all forms, originating in the following establishment in China: Quindao Hongdao Fisheries Group, Corp Fish Plant, Yang Mao Tan, Hongdao Quindao Code No 3700/D2539.Article 3 Member States shall, using appropriate sampling plans and detection methods, subject each consignment of frozen or processed fishery products originating in China to a microbiological test in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out, in particular, with a view to detect the presence of salmonellae and vibrio spp.Article 4 Member States shall not authorize the importation into their territory or the consignment to another Member State of the products referred to in Article 1 unless the results of the checks referred to in Article 3 are favourable.Article 5 All expenditure incurred by the application of this Decision shall be chargeable to the consigner, the consignee or their agent.Article 6 This Decision will be reviewed before 30 September 1997 on the basis of information received from Member States concerning the results of the tests referred to in Article 3 and on the basis of the results of a Community inspection on the spot.Article 7 This Decision is addressed to the Member StatesDone at Brussels, 11 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.